Title: From George Washington to New York Officer Commanding at Dobbs’s Ferry, 8 October 1780
From: Washington, George
To: Officer Commanding at Dobbs’s Ferry, New York


                  
                     Sir,
                      8 October 1780
                  
                  In addition to the Continental troops under your command, I have
                     directed Major Goetschius of the Jersey State troops to send you from his corps
                     a detachment of a subaltern and twenty men to be periodically relieved; and for
                     your greater security to communicate with you and patrole the different landing
                     places in your vicinity; but I would not have you to rely upon this; but take
                     every precaution for your own security. You will find covering within the works
                     for your whole party—of which you will mount a third part as a guard every
                     night; and keep small patroles all round you, so as not however to weaken your
                     command too much—You will keep a regular look out towards the water by day and
                     night and when you are furnished with a piece of cannon, should a fleet be
                     going up the river, you will announce it by firing five discharges. I mean by a
                     fleet such a number of vessels as may indicate an attempt upon the posts
                     above—You will fire three pieces of cannon distinctly as a signal of a movement
                     in force against you—and you will send off an express instantly to Head
                     Quarters.
                  You will maintain the post to the last extremity should you once
                     find yourself surrounded, and for this purpose you will endeavour always to
                     have five or six days provision on hand; but should you discover appearances of
                     a serious attack in force and with artillery time enough to withdraw your men
                     you will do it, spiking up your cannon and setting fire to the works for which
                     you should make previous preparation—You will always recollect, that should you
                     be obliged to submit to superior force after a vigorous resistance you will do
                     honor to yourself; but should you be surprised, as it will denote a want of
                     vigilance, there can be no apology for it. But I rely intirely on your prudence
                     and bravery. Given at Head Quarters Tapaan 8th of October 1780
                  
                     G. Washington
                  
                  
                     P.S. You will of course keep your instructions a secret.
                  
                  
               